DETAILED ACTION
In response to communication filed on 3/9/2021.
Claims 49,51,53 and 55 are pending.
Claims 49,51,53 and 55 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or fairly suggest the following: after receiving a UECapabilityEnquiry message that requests UE capability information, transmitting a UECapabilityInformation message that includes information indicating whether a UE supports the capability to skip uplink transmissions for a semi-persistent scheduling (SPS) uplink grant if there is no data for transmission and information indicating that the UE supports uplink SPS with an interval of 1ms, 2ms, 3ms, 4ms, and 5ms when the UE supports short interval SPS and dropping the SPS uplink grant when the UE is configured to skip the SPS uplink grant and when there is no data for transmission if the UE supports the capability, as specified in independent claims 49,51,53 and 55. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US Pub. 2018/0310201) discloses that an eNB can enable skipping UL grants by using RRC dedicated signaling [paragraph 0084] and that an eNB can configure short SPS interval, e.g. 1ms or allocate dynamic UL grants [paragraph 0086].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Ryan Kavleski
/R.C.K/Examiner, Art Unit 2412